  Case 1:18-cv-01065-MN Document 37 Filed 08/23/19 Page 1 of 3 PageID #: 435



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

ALTAIR LOGIX LLC,
                                                    C.A. No. 18-1065-MN
                          Plaintiff,
   v.

TEXAS INSTRUMENTS
INCORPORATED,

                          Defendant.

        STIPULATION TO DISMISS TEXAS INSTRUMENTS INCORPORATED
                WITH PREJUDICE PURSUANT TO RULE 41(A)(2)

        Plaintiff Altair Logix LLC and Defendant Texas Instruments Incorporated, pursuant to

FED. R. CIV. P. 41(a)(2) and (c), hereby stipulate to dismiss all claims and counterclaims in this

action asserted between them WITH PREJUDICE with each Party to bear its own costs,

expenses and attorneys’ fees.



STAMOULIS & WEINBLATT LLC                       RICHARDS, LAYTON & FINGER, P.A.

 /s/ Stamatios Stamoulis                        /s/ Jason J. Rawnsley
Stamatios Stamoulis (No. 4606)                  Jeffrey L. Moyer (#3309)
800 N West Street, Third Floor                  Jason J. Rawnsley (#5379)
Wilmington, DE 19801                            Tyler E. Cragg (#6398)
(302) 999-1540                                  920 North King Street
stamoulis@swdelaw.com                           Wilmington, DE 19801
                                                (302) 651-7700
OF COUNSEL:                                     moyer@rlf.com
                                                rawnsley@rlf.com
                                                cragg@rlf.com
David R. Bennett
(Admitted pro hac vice)                         OF COUNSEL:
Direction IP Law
P.O. Box 14184                                  Amanda A. Abraham
Chicago, IL 60614-0184                          ROTH LAW FIRM, PC
(312) 291-1667                                  115 North Wellington, Suite 200
dbennett@directionip.com                        Marshall, Texas 75670
                                                (903) 935-1665
Attorneys for Plaintiff                         aa@rothfirm.com
Altair Logix LLC

                                                1
Case 1:18-cv-01065-MN Document 37 Filed 08/23/19 Page 2 of 3 PageID #: 436




                                     John J. Patti
                                     MILLER PATTI PERSHERN PLLC
                                     5001 Spring Valley Road, Suite 400 East
                                     Dallas, TX 75244
                                     (214) 935-4930
                                     john@mppfirm.com

                                     Attorneys for Defendant Texas
                                     Instruments Incorporated




    SO ORDERED this ___ day of August, 2019.


                                   ____________________________________
                                   UNITED STATES DISTRICT JUDGE




                                      2
 Case 1:18-cv-01065-MN Document 37 Filed 08/23/19 Page 3 of 3 PageID #: 437



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                                    /s/ Stamatios Stamoulis
                                                    Stamatios Stamoulis (No. 4606)




                                               3
